— Decrees, insofar as appealed from, reversed on the law and matter remitted to the Surrogate’s Court for further proceedings in accordance with the memorandum. Memorandum: The clause in the will, which we are called upon to construe, gives to the appellant the income of the fund, without limitation of time, and authorizes the named trustee to use as much of the principal as may be necessary for appellant’s maintenance and care. Neither in this clause nor in any other part of the will is there any further provision for the disposition of the corpus. Under such circumstances we reach the conclusion that we must apply the rule that the gift of the income of personal property, without limitation of time, or gift over of the principal on the happening of a contingency, is a gift of the property itself. (Hatch v. Bassett, 52 N. Y. 359, 362; Matter of Ingersoll, 95 App. Div. 211; Matter of Feldhus, 165 Misc. 122, affd. 254 App. Div. 902, affd. 280 N. Y. 568, 174 A. L. R. 333.) This construction carries out the presumption that one who makes a will intends to dispose of his entire estate by such instrument. (Matter of Hayes, 263 N. Y. 219.) All concur. (The portions of the decrees appealed from construe a will in a proceeding to settle the accounts of a deceased executor.) Present — Taylor, P. J., MeCurn, Love, Kimball and Piper, JJ.